 

 

Case 1:20-cv-01041-GBD-DCF Document 9 Filed 01/07/21 Page 1 of 1

 

UNITED STATES DISTRICT COURT ge AN fo
SOUTHERN DISTRICT OF NEW YORK ee MAN 0 2 202 i
(8 ee ene eee eee eee eee eee eeeee x rer 1)
KMS TECH, INC., ;
Plaintiff,
ORDER
-against- :
: 20 Civ. 1041 (GBD) (DCF)
G MISSION INC. et al.,
Defendants.
— ew ee eee ee eee ew ee ee eB he ee ee Re Be ee x

GEORGE B. DANIELS, United States District Judge:
The January 13, 2021 conference is canceled, in light of this Court’s referral to Magistrate

Judge Debra C. Freeman for General Pretrial Supervision.

Dated: New York, New York
January 7, 2021
SO ORDERED.

Ci 6b Dorks

gEPR . DANIELS
ed States District Judge

 

 

 
